DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over JP200313526A Kishimoto in view of either 7,703,217 Tada or JP2011084311A Shimizu. As to claims 1 and 15, Kishimoto discloses an auger feeder comprising a hopper 1 having an inner hopper wall 4 and an outer hopper wall 5 wherein the inner hopper wall includes an air permeable surface 9 and a space 6 positioned between the inner and outer hopper walls; see Fig. 1. A heater 7 is coupled to an outside edge of the inner hopper wall with a feed screw 10 positioned along an inside edge of the inner hopper wall and an aperture exit 3 is positioned at the bottom of the inner and outer hopper walls; see Fig. 1. However, Kishimoto does not disclose an evacuator coupled to a vacuum port positioned in the outer hopper wall. The secondary references each disclose having an evacuator coupled to a vacuum port positioned in an outer hopper wall; see Fig. 1 and col. 5, lines 19-25 of Tada and Figs. 3-4 and [0009] of the Shimizu translation. It would have been obvious to one of ordinary skill in the art to incorporate an evacuator coupled to a vacuum port in an outer hopper wall of Kishimoto in view of the secondary references in order to have the ability to de-gas the hopper or remove dust from the hopper. 
As to claim 2, this claim does not define any structural feature.
As to claim 3, powdery or granular material as disclosed in Kishimoto may be used as insulation and therefore meets the claimed features.
As to claims 4 and 16, the perforated hopper wall 9 in Kishimoto meets the claimed feature.  

As to claims 6 and 18, Kishimoto discloses this feature in the Abstract and figures.
As to claims 7 and 19, as noted above, Kishimoto discloses a heater 7 on the inner wall of the hopper. It would have been obvious to one of ordinary skill in the art to move the location of the heater to the outside edge of the hopper in Kishimoto since a shifting of the location of parts is within the level of ordinary skill in the art.
As to claim 20, the examiner takes official notice of the fact that fumed silica is a well-known powdery insulation material used in vacuum insulation panels. It would have been obvious to one of ordinary skill in the art to use fumed silica in the apparatus of the combined prior art of Kishimoto, Tada or Shimizu in order to provide insulation material. It would also have been obvious to one of ordinary skill in the art to use a fumed silica in the combined prior art of Kishimoto, Tada or Shimizu in any size, such as a particle size of 5 microns, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over JP200313526A Kishimoto in view of either 7,703,217 Tada or JP2011084311A Shimizu as applied to claims above, and further in view of Dellby 5,509,248. 
As to claim 8, the combined prior art of Kishimoto, Tada or Shimizu discloses the invention substantially as claimed; see the above rejection. However, this combined prior art does not disclose using the apparatus to form a vacuum insulated structure. Dellby discloses a method of forming a vacuum insulation structure comprising feeding powdery insulation from a hopper, applying a vacuum and sealing the vacuum port; see the Abstract and Fig. 1. It would have been obvious to one of ordinary skill in the art to use the apparatus of the combined prior art of Kishimoto, Tada or Shimizu in a method of forming a vacuum insulated structure as taught in Dellby.

As to claims 10 and 11, it would have been obvious to one of ordinary skill in the art to adjust the amount of vacuum in the method of the prior art to fall within the instantly claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
As to claim 12, it is a well-known scientific principle that vibrating a powdery material in a container will speed up compaction of the powder. Therefore, it would have been obvious to one of ordinary skill in the art to vibrate the vacuum insulated structure as the insulation is loaded into the structure.
As to claim 13, it is a well-known scientific principle that dry insulation provides better insulating properties than wet insulation. Therefore, it would have been obvious to one of ordinary skill in the art to dry the insulation material in the combined prior art to any low amount of moisture, such as an amount within the instantly claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
As to claim 14, the perforated hopper wall 9 in Kishimoto meets the claimed feature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783